Citation Nr: 0802496	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  06-12 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for diabetes mellitus, with mild retinopathy.  

2.  Entitlement to a disability rating in excess of 10 
percent for peripheral neuropathy of the right upper 
extremity.  

3.  Entitlement to a disability rating in excess of 10 
percent for peripheral neuropathy of the left upper 
extremity.  

4.  Entitlement to a disability rating in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity.  

5.  Entitlement to a disability rating in excess of 10 
percent for peripheral neuropathy of the left lower 
extremity.  

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to August 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran increased ratings for his 
service-connected diabetes mellitus and peripheral neuropathy 
of the upper and lower extremities.  The veteran was also 
denied a TDIU.  The veteran subsequently initiated and 
perfected appeals of these determinations.  

In July 2006, the veteran testified before the undersigned 
Veterans Law Judge, seated in Washington, D.C.  

The Board notes that at the time the veteran initiated his 
appeal, he was represented by Mr. Richard A. LaPointe, a 
private attorney who recently retired from the practice of 
law.  However, in July 2006, the veteran appointed The 
American Legion as his accredited representative.  This 
change of representation has been accepted by the Board, as 
was noted at his July 2006 hearing.  


FINDINGS OF FACT

1.  The veteran's diabetes mellitus is characterized by 
peripheral neuropathy of the upper and lower extremities (for 
which separate service connection awards have been 
established), diabetic retinopathy, the use of an oral 
hyperglycemic agent, restricted diet, and insulin injections, 
but it does not require restricted activity.  

2.  The veteran's peripheral neuropathy of the right upper 
extremity results in some slightly diminished sensation and 
reflexes, but no loss of strength, coordination, or 
dexterity.  

3.  The veteran's peripheral neuropathy of the left upper 
extremity results in some slightly diminished sensation and 
reflexes, but no loss of strength, coordination, or 
dexterity.  

4.  The veteran's peripheral neuropathy of the right lower 
extremity results in some slightly diminished sensation and 
reflexes, but no loss of strength, coordination, or 
dexterity.  

5.  The veteran's peripheral neuropathy of the left lower 
extremity results in some slightly diminished sensation and 
reflexes, but no loss of strength, coordination, or 
dexterity.  

6.  The veteran has been awarded service connection for 
diabetes mellitus, with mild retinopathy, with a 20 percent 
rating, and peripheral neuropathy of the upper and lower 
extremities, with a 10 percent rating for each extremity, 
resulting in a combined rating of 50 percent.  

7.  The veteran's service-connected disabilities are not 
shown to preclude him from securing and following all forms 
of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 
4.3, 4.7, 4.119, Diagnostic Code 7913 (2007).  

2.  The criteria for a disability rating in excess of 10 
percent for peripheral neuropathy of the right upper 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.119, 
Diagnostic Code 8515 (2007).  

3.  The criteria for a disability rating in excess of 10 
percent for peripheral neuropathy of the left upper extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.119, Diagnostic 
Code 8515 (2007).  

4.  The criteria for a disability rating in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.119, 
Diagnostic Code 8520 (2007).  

5.  The criteria for a disability rating in excess of 10 
percent for peripheral neuropathy of the left lower extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.119, Diagnostic 
Code 8520 (2007).  

6.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.16 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating this decision, the Board has determined that 
VA has fully complied with the duty-to-notify provisions.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  
In particular, letters by the RO dated in January 2005, 
August 2005, and April 2006: (1) informed the veteran about 
the information and evidence not of record that is necessary 
to substantiate his claims; (2) informed him about the 
information and evidence that VA will seek to provide; (3) 
informed him about the information and evidence he is 
expected to provide; and (4) requested that he provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that, to the extent necessary, VA has 
complied with the holding of the United States Court of 
Appeals for Veterans Claims (Court) in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield  v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) [hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
veteran clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
veteran's contentions as well as the communications provided 
to the veteran by the VA, it is reasonable to expect that the 
veteran understands what was needed to prevail.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Finally, the 
veteran responded in April 2006 with a signed statement 
indicating he had no additional evidence to submit.  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2007).  The RO obtained all 
relevant medical records, both private and VA, identified by 
the veteran and his representative.  Additionally, his 
records pertaining to his claim for Social Security 
disability benefits have been obtained from the Social 
Security Administration.  With respect to his increased 
rating claims, the veteran was afforded VA examinations to 
accurately assess the severity of these disabilities, both of 
which appear adequate for rating purposes.  Accordingly, the 
Board finds that no further action is necessary to meet the 
requirements of the VCAA or the Court.

I. Increased rating - Diabetes

The veteran seeks a disability rating in excess of 20 percent 
for diabetes mellitus, with mild retinopathy.  Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2007).  In order to evaluate the level of disability and 
any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In cases in which a reasonable doubt arises 
as to the appropriate degree of disability to be assigned, 
such doubt shall be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2007).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2007).  

The Board has long recognized that, when considering initial 
ratings, the degree of impairment since the effective date of 
the grant of service connection must be considered, to 
include the possibility that a staged rating may be assigned.  
See Fenderson v. West, 12 Vet. App. 119 (1998).  However, in 
the recent case of Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. November 19, 2007)], the U.S. Court of Appeals for 
Veterans Claims (Court) held that staged ratings are also 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  As such, the Board will consider whether 
staged ratings are appropriate to the pending appeal.  

Diabetes is rated under Diagnostic Code 7913, which provides 
as follows: A 20 percent rating is warranted for diabetes 
requiring insulin and restricted diet; or oral hypoglycemic 
agent and restricted diet.  A 40 percent rating is warranted 
for diabetes requiring insulin, restricted diet, and a 
regulation of activities.  A 60 percent rating requires the 
use of insulin, a restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A total rating of 100 percent is warranted when 
the disability requires more than one daily injection of 
insulin, a restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  In addition, a 
note following the rating criteria indicates that compensable 
complications from diabetes mellitus are evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  However, noncompensable complications 
are considered part of the diabetic process under Diagnostic 
Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2007).

As an initial matter, the Board notes the veteran has been 
granted separate compensable ratings for peripheral 
neuropathy of the upper and lower extremities secondary to 
his diabetes.  As separate ratings have been awarded for this 
impairment, and these issues are currently on appeal before 
the Board, such impairment will not be discussed herein.  See 
38 C.F.R. § 4.14 (2007).  

The veteran was afforded VA medical examination in December 
2004.  He reported onset of his diabetes in approximately 
1990.  Currently, he used both oral medication and insulin 
injections to manage his diabetes, and saw his diabetic care 
provider approximately every three months.  However, he 
denied any hospitalization for ketoacidosis or hypoglycemia.  
Some polyuria and polydipsia was reported.  He denied being 
on a diet but reported weight loss in the past year.  He 
denied frequent exercise secondary to pain in his lower 
extremities.  On physical examination, the veteran was 249 
pounds, with a weight of 280 pounds in the past year.  He was 
described as well-developed and well-nourished.  Examination 
of his lower extremities revealed trace pretibial edema 
bilaterally.  His feet were warm, with positive peripheral 
pulses bilaterally.  No sores or ulceration of the feet were 
present.  The examiner found no restriction in or regulation 
of the veteran's activities secondary to his diabetes.  The 
final impression was of diabetes mellitus, Type II, requiring 
oral agents and insulin, poorly controlled.  

Another VA examination was afforded the veteran in August 
2005.  He continued to use oral agents and insulin 
injections, but denied any hospitalization for ketoacidosis 
or hypoglycemia.  He also denied any ulceration or sores on 
his feet.  On physical examination he was well-developed and 
well-nourished, without peripheral edema.  His feet were 
again warm, with palpable peripheral pulses, and no evidence 
of sores or ulceration.  The examiner again found no 
restriction in or regulation of the veteran's activities 
secondary to his diabetes.  The final impression was of 
diabetes mellitus, Type II, requiring oral agents and 
insulin, poorly controlled.  

The veteran's private and VA outpatient treatment records 
have also been obtained.  These records confirm the veteran 
receives regular medical treatment for his diabetes, for 
which he has been prescribed oral medication and insulin 
injections.  However, his diabetes continued to be only 
partially under control, with frequent fluctuation of his 
blood sugar levels.  

At his July 2006 Board hearing, the veteran indicated he has 
had continuing problems of pain and numbness in the lower 
extremities secondary to his diabetes.  He also stated that 
when he went on insulin, he could no longer work as a long-
distance truck driver, due to his use of this medication.  
Private medical treatment records confirm the veteran is 
taking insulin for his diabetes, and experiences peripheral 
neuropathy of the extremities.  Private vision examination in 
April 2003 indicated his eyesight was 20/40 in each eye, 
without correction.  

After consideration of the totality of the record, the Board 
finds the preponderance of the evidence to be against an 
increased rating for the veteran's diabetes mellitus.  The 
evidence of record does not establish the need for a 
regulation of activities, as would warrant the next higher 
rating of 40 percent initial rating.  According to the 
December 2004 and August 2005 VA examination reports, as well 
as his private and VA outpatient records, the veteran's 
activities are not restricted secondary to his diabetes.  
While the veteran has reported limited mobility due to pain 
and other symptoms of his lower extremities, no medical 
examiner has suggested this symptomatology is solely related 
to his service-connected diabetes.  On examination in both 
December 2004 and August 2005, he was without edema, sores, 
or ulceration of the lower extremities, and his peripheral 
pulses were palpable.  The record is also devoid of other 
complications of diabetes not already compensated, such as 
excessive weight loss, and he has not required 
hospitalization for his diabetes during the pendency of this 
appeal.  Overall, the preponderance of the evidence is 
against a disability rating in excess of 20 percent.  

The Board has also considered whether a separate rating is 
warranted for the veteran's diabetic retinopathy.  See 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition).  However, 
according to a December 2004 VA examination report, the 
veteran's diabetic retinopathy is "minimal" and "not 
visually significant at this time."  Likewise, an August 
2005 VA examination reported described his diabetic 
retinopathy as "minimal", with "very minimal findings."  
Private examination of the veteran's eyes also indicated 
visual acuity of 20/40 in each eye, uncorrected.  Overall, 
the preponderance of the evidence is against a separate 
disability rating for the veteran's diabetic retinopathy.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's diabetes has itself required no 
extended periods of hospitalization since the initiation of 
this appeal, and is not shown by the evidence to present 
marked interference with employment in and of itself.  While 
the veteran has asserted that he is no longer able to work as 
a long-distance truck driver secondary to his insulin use, he 
has not demonstrated that his diabetes prevents him from 
performing other forms of employment.  Therefore, the 
assignment of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b) is not warranted.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
disability is unusual, or causes marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein.  

In conclusion, the preponderance of the evidence is against 
the award of a disability rating in excess of 20 percent for 
the veteran's diabetes mellitus, with mild retinopathy.  As a 
preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

II. Increased rating - Peripheral neuropathy of the upper 
extremities

The veteran seeks disability ratings in excess of 10 percent 
for his peripheral neuropathy of the right and left upper 
extremities.  The general criteria for the award of increased 
ratings have been noted above.  

The veteran has been awarded separate compensable ratings of 
10 percent under Diagnostic Code 8515 for his peripheral 
neuropathy of the right and left upper extremity.  Diagnostic 
Code 8515, which contemplates impairment of the median nerve, 
governs disabilities with manifestations such as the hand 
inclined to the ulnar side; the index and middle fingers more 
extended than normal; considerable atrophy of the muscles of 
the thenar eminence; the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective; absence of flexion 
of index finger and feeble flexion of middle finger; an 
inability to make a fist; the index and middle fingers remain 
extended; an inability to flex the distal phalanx of thumb; 
defective opposition and abduction of the thumb, at right 
angles to the palm; weakened wrist flexion; and pain with 
trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 
8515 (2007).  

Diagnostic Code 8515 provides ratings between 10 and 50 
percent for incomplete paralysis secondary to impairment of 
the median nerve.  Mild impairment of the major or minor 
extremity warrants a 10 percent rating, moderate impairment 
warrants a 30 percent rating for the major and 20 percent for 
the minor extremity, and severe impairment warrants a 50 
percent rating for the major and 40 percent for the minor 
extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8515 (2007).  
The veteran is noted to be right-handed, making his right arm 
the major extremity, and his left arm the minor one.  

The veteran underwent a VA neurological examination in March 
2003.  He reported occasional pain in the hands and feet, 
along with some numbness.  Physical examination revealed 
normal cranial nerves.  Pinprick sensation was decreased 
along part of the hands.  Motor examination was negative for 
any deficits in the upper extremities.  Reflexes were 2+ at 
all locations.  The impression was of mild polyneuropathy.  

A VA neurological examination was next afforded the veteran 
in December 2004.  He reported pain and numbness in both the 
hands and feet since the mid-1990's.  His pain was described 
as a sharp pricking pain, constantly present.  He reported 
numbness in his hands to his wrists, resulting in trouble 
with buttons and other tasks using his fingers.  He also 
stated he dropped things unexpectedly.  On physical 
examination his cranial nerves II-XII were all intact, and 
motor strength was 5/5 with normal tone, bulk, dexterity, and 
coordination.  Sensory response was intact, but vibration 
sensation was mildly impaired at the fingers.  Reflexes were 
1-2+ at the biceps, and trace at the brachioradialis.  The 
final impression was of polyneuropathy with mild sensory loss 
in all four extremities.  

The veteran was again examined by VA in August 2005.  He 
reported a sharp and stabbing pain "all over", brought on 
by any kind of activity.  He stated his fingers got numb, 
resulting in difficulty with laces and buttons, and he 
dropped things frequently.  On physical examination his motor 
strength was 5/5, with normal tone, bulk, dexterity, and 
coordination.  Sensory examination revealed no deficits in 
the upper extremities.  Vibration sensation had a subjective 
mild impairment in all extremities.  Reflexes were 1-2+ at 
the biceps.  The final impression was of mild subjective 
progression of sensory deficits compared to the last 
examination.  The veteran was noted to have a history of both 
diabetes and syphilis, and both would contribute to his 
neuropathy.  Finally, the examiner found no reason the 
veteran's neurological impairment would prevent him from 
working.  

The veteran's private and VA outpatient treatment records 
have also been obtained and reviewed.  The veteran underwent 
private neurological examination in April 2003.  He reported 
numbness in his fingers and toes.  His numbness of the hands 
had occasionally caused him to drop things.  His motor 
strength was 5/5 bilaterally.  The extremities also displayed 
good range of motion and manual dexterity.  Reflexes were 2+ 
and equal.  In March 2006 the veteran sought VA medical 
treatment for a 5-day history of severe headaches.  Physical 
examination accompanying this treatment confirmed his cranial 
nerves were intact, with 5/5 muscle strength at all 
extremities and a normal gait.  

At his July 2006 Board hearing, the veteran indicated he has 
had continuing problems of pain and numbness in the upper 
extremities.  He reported difficulty gripping objects, 
especially small ones, and occasionally dropping things.    

After considering the totality of the evidence, the Board 
finds the preponderance of the evidence to be against 
disability ratings in excess of 10 percent for the veteran's 
peripheral neuropathy of the upper extremities.  The veteran 
has not displayed more than mild impairment of either upper 
extremity, and moderate impairment, as would warrant a 30 
percent evaluation on the right or a 20 percent evaluation on 
the left, has not been demonstrated.  While the veteran has 
reported some pain and numbness of the upper extremities, his 
motor strength has been 5/5 at all times during the pendency 
of this appeal.  Additionally, he has had reflexes of 1-2+ in 
the upper extremities, along with no more than slightly 
diminished sensation, full range of motion, and normal manual 
dexterity.  Finally, multiple VA examiners have described his 
peripheral neuropathy of the upper extremities as no more 
than mild.  Overall, the preponderance of the evidence is 
against the award of a disability rating in excess of 10 
percent for either upper extremity.  Additionally, since the 
veteran's peripheral neuropathy has not been worse than 
currently rated at any time during the pendency of this 
appeal, a staged rating is not warranted at the present time.  
See Hart, supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's peripheral neuropathy of the upper 
extremities has itself required no extended periods of 
hospitalization since the initiation of this appeal, and is 
not shown by the evidence to present marked interference with 
employment in and of itself.  While the veteran has asserted 
that he is no longer able to work secondary to his various 
disabilities, he has not demonstrated that his peripheral 
neuropathy prevents him from performing other forms of 
employment.  Therefore, the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) is not warranted.  The 
veteran has not otherwise submitted evidence tending to show 
that his service-connected disability is unusual, or causes 
marked interference with work other than as contemplated 
within the schedular provisions discussed herein.

In conclusion, the preponderance of the evidence is against 
the award of disability ratings in excess of 10 percent for 
the veteran's peripheral neuropathy of the right and left 
upper extremities.  As a preponderance of the evidence is 
against the award of increased ratings, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

III. Increased rating - Peripheral neuropathy of the lower 
extremities

The veteran seeks disability ratings in excess of 10 percent 
for his peripheral neuropathy of the right and left lower 
extremities.  The general criteria for the award of increased 
ratings have been noted above.  

The veteran has been awarded separate compensable ratings of 
10 percent under Diagnostic Code 8620 for his peripheral 
neuropathy of the right and left lower extremities.  This 
Code provides the rating criteria for impairment of the 
sciatic nerve.  Complete paralysis of the sciatic nerve, 
which is rated as 80 percent disabling, contemplates foot 
dangling and dropping, no active movement possible of muscles 
below the knee, and flexion of the knee weakened or (very 
rarely) lost.  Disability ratings of 10 percent, 20 percent 
and 40 percent are assignable for incomplete paralysis which 
is mild, moderate or moderately severe in degree, 
respectively.  A 60 percent rating is warranted for severe 
incomplete paralysis with marked muscle atrophy.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8620 (2007).  

The veteran underwent a VA neurological examination in March 
2003.  He reported occasional pain in the hands and feet, 
along with some numbness. He stated his foot pain worsened 
with use.  Physical examination revealed normal cranial 
nerves.  The veteran's gait was mildly unsteady, but he could 
heel and toe walk.  Tandem gait was performed with 
difficulty.  Pinprick sensation was also decreased along the 
mid-foot.  Motor examination revealed mild atrophy of the 
foot muscles.  Pulses were decreased in the lower 
extremities.  Reflexes were 2+ at all locations, except 
Achilles reflexes, which were 1+.  The impression was of mild 
polyneuropathy.  

A VA neurological examination was next afforded the veteran 
in December 2004.  He reported pain and numbness in both the 
hands and feet since the mid-1990's.  His pain was described 
as a sharp pricking pain, constantly present.  He stated the 
pain in his feet limited his mobility such that he could only 
walk half a block before he must rest.  On physical 
examination he had normal gait and posture, with good heel, 
toe, and tandem walking.  Cranial nerves II-XII were all 
intact, and motor strength was 5/5 with normal tone, bulk, 
dexterity, and coordination.  Sensory response was intact, 
but temperature response was diminished in a stocking 
distribution in the lower extremities.  Vibration sensation 
was mildly impaired at the ankles.  Reflexes were 1-2+ at the 
knees, and trace at the ankles.  The final impression was of 
polyneuropathy with mild sensory loss in all four 
extremities.  

The veteran was again examined by VA in August 2005.  He 
reported a sharp and stabbing pain "all over", brought on 
by any kind of activity.  His lower extremity pain prevented 
him from walking more than half a block.  On physical 
examination his gait and posture were within normal limits, 
and he could heel, toe, and tandem walk.  Motor strength was 
5/5, with normal tone, bulk, dexterity, and coordination.  
Sensory examination revealed a subjective deficit to 
temperature in a stocking distribution, worse on the right.  
Vibration sensation indicated a subjective mild impairment in 
all extremities.  Reflexes were 2+ at the knees and absent at 
the ankles.  The final impression was of mild subjective 
progression of sensory deficits compared to the last 
examination.  The veteran was noted to have a history of both 
diabetes and syphilis, and both were noted to contribute to 
his sensory deficit.  The examiner found no reason the 
veteran's neurological impairment would prevent him from 
working.  

At his July 2006 Board hearing, the veteran indicated he has 
had continuing problems of pain and numbness in the lower 
extremities.  These symptoms limited his mobility such that 
he could not walk more than approximately half a block.  

The veteran's private and VA outpatient treatment records 
have also been obtained and reviewed.  The veteran underwent 
private neurological examination in April 2003.  He reported 
numbness in his fingers and toes.  On objective evaluation 
the veteran had a normal gait and did not use an assistive 
device.  The dorsalis and tibial pulses were absent on the 
right, and popliteal pulses were absent bilaterally.  His 
motor strength was 5/5 bilaterally.  The extremities also 
displayed good range of motion and good dexterity.  Reflexes 
were 2+ and equal.  Sensation was diminished over all 10 
toes.  In March 2006 the veteran sought VA medical treatment 
for a 5-day history of severe headaches.  Physical 
examination accompanying this treatment confirmed cranial 
nerves intact, with 5/5 muscle strength at all extremities 
and a normal gait.  

After considering the totality of the evidence, the Board 
finds the preponderance of the evidence to be against 
disability ratings in excess of 10 percent for the veteran's 
peripheral neuropathy of the lower extremities.  The veteran 
has not displayed more than mild impairment of either lower 
extremity.  Moderate impairment, as would warrant a 20 
percent evaluation, has not been demonstrated.  While the 
veteran has reported some pain and numbness of the lower 
extremities, his motor strength has been 5/5 at all times 
during the pendency of this appeal.  Additionally, he 
generally has had reflexes of 1-2+ in the lower extremities, 
along with no more than slightly diminished sensation and 
full range of motion.  The most recent private and VA 
examiners have described his gait as normal, and he has not 
required an assistive device to aid mobility.  He has also 
been able to heel and toe walk on multiple occasions.  
Finally, multiple VA examiners have described his peripheral 
neuropathy of the lower extremities as no more than mild.  
Overall, the preponderance of the evidence is against the 
award of a disability rating in excess of 10 percent for 
either lower extremity.  Additionally, since the veteran's 
peripheral neuropathy has not been worse than currently rated 
at any time during the pendency of this appeal, a staged 
rating is not warranted at the present time.  See Hart, 
supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's peripheral neuropathy of the lower 
extremities has itself required no extended periods of 
hospitalization since the initiation of this appeal, and is 
not shown by the evidence to present marked interference with 
employment in and of itself.  While the veteran has asserted 
that he is no longer able to work secondary to his various 
disabilities, he has not demonstrated that his peripheral 
neuropathy prevents him from performing other forms of 
employment.  Therefore, the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) is not warranted.  The 
veteran has not otherwise submitted evidence tending to show 
that his service-connected disability is unusual, or causes 
marked interference with work other than as contemplated 
within the schedular provisions discussed herein.

In conclusion, the preponderance of the evidence is against 
the award of disability ratings in excess of 10 percent for 
the veteran's peripheral neuropathy of the right and left 
lower extremities.  As a preponderance of the evidence is 
against the award of increased ratings, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

IV. TDIU

The veteran seeks a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  Total disability ratings for compensation 
may be assigned, where the schedular rating is less than 
total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities provided that if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(2007).  It is the established policy of the VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. 
§ 4.16(b) (2007).  

The Court has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is a recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can actually find 
employment.  Id.  

In the present case, the veteran has previously worked as a 
long-distance truck driver, and has testified that his 
commercial driver's license could not be renewed due to his 
use of insulin for his diabetes.  He has completed four years 
of high school, and reportedly last worked in 2002.  He has 
been awarded service connection for diabetes mellitus, with a 
20 percent rating, and separate compensable ratings of 10 
percent for the upper and lower extremities.  His combined 
rating is 50 percent.  Thus, his overall combined rating does 
not satisfy the schedular requirements for consideration of a 
TDIU pursuant to 38 C.F.R. §§ 3.340, 4.16(a).  

The veteran contends he is no longer able to drive trucks 
secondary to his diabetes, which requires insulin use, and 
his related impairment.  He has also stated his peripheral 
neuropathy of the lower extremities results in significant 
pain, especially on use, and limits his mobility.  

As noted above, the veteran has been afforded several VA 
medical examinations in conjunction with his claim.  On VA 
medical examination in August 2005, a VA physician noted the 
veteran's diabetes did not result in any restriction or 
regulation of his activities, presumably including any 
activities of employment.  Likewise, an August 2005 VA 
neurological examination report reflects that there exists 
"no neurological reason he cannot work."  The veteran has 
not submitted any medical evidence indicating he cannot work 
secondary to his service-connected disabilities.  

Based on the above, the Board concludes that while the 
veteran clearly suffers from some industrial impairment as a 
result of his service-connected disabilities, as evidenced by 
his 50 percent combined disability evaluation, the evidence 
does not show that his service-connected disorders, standing 
alone, precludes gainful employment.  The Board would note 
that "[t]he percentage ratings represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations," 38 C.F.R. § 4.1 
(2007), and that the any additional impact on the veteran's 
employability has already been taken into account by the 
assignment of his 50 percent combined rating.  

The Board also notes the veteran has been awarded Social 
Security disability benefits based primarily on his 
peripheral arterial disease.  The Social Security 
Administration (SSA) found that the veteran's disability 
began February 4, 2003.  However, although SSA determinations 
regarding disability may be relevant in VA disability 
determinations, they are not binding on the VA.  Pierce v. 
West, No. 97-7067 (Fed. Cir. Mar. 16, 1998) (unpublished 
decision).  While the SSA determination in the present case 
relied primarily on peripheral arterial disease in awarding 
benefits, the Board finds the medical evidence of record as 
outlined above to be more probative in this case.

In this regard, based on the objective evidence of record, 
including the most recent VA examinations, the Board finds 
that the veteran's service-connected disabilities do not 
prevent all forms of gainful employment.  It is clear that 
while the veteran's past employment, as a truck driver, is no 
longer viable, it also appears that the veteran retains the 
physical capacity to perform mainly sedentary work.  In sum, 
the veteran does not satisfy the requirements for 
consideration of a TDIU on a schedular basis, and no 
persuasive competent medical evidence is of record to the 
effect that he is unable to obtain and/or maintain all forms 
of substantially gainful employment due to his service-
connected disabilities.  Additionally, the Board finds that 
the record does not present any unusual factors that might 
serve as a predicate for a finding of unemployability.  
Although the Board does not dispute the veteran experiences 
some impairment due to his service-connected disabilities, 
this appears to be adequately reflected by the current 
combined schedular rating of 50 percent.  See Van Hoose, 
supra.  The veteran's service-connected disabilities have not 
been, in the Board's determination, so severely disabling as 
to have rendered him or the average person similarly situated 
unable to secure or follow substantially gainful employment, 
nor does the evidence of record reflect that either condition 
would render him individually unable to follow any 
substantially gainful occupation.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against his claim of 
entitlement to a TDIU.  As a preponderance of the evidence is 
against the award of a total rating, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  




ORDER

Entitlement to a disability rating in excess of 20 percent 
for diabetes mellitus with mild retinopathy is denied.  

Entitlement to a disability rating in excess of 10 percent 
for peripheral neuropathy of the right upper extremity is 
denied.  

Entitlement to a disability rating in excess of 10 percent 
for peripheral neuropathy of the left upper extremity is 
denied.  

Entitlement to a disability rating in excess of 10 percent 
for peripheral neuropathy of the right lower extremity is 
denied.  

Entitlement to a disability rating in excess of 10 percent 
for peripheral neuropathy of the left lower extremity is 
denied.  

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is 
denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


